DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 7, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2013/0211754 to Herzog et al. (“Herzog”).

In reference to Claim 1, Herzog discloses a power meter (See Figure 1 Number 11 and Figure 7 Number 84), comprising: a plurality of terminals for receiving a measure of power consumption for each of one or more phases of power that is delivered to a load (See Figure 7 Number 89, Figure 8, and Paragraphs 13, 20, 49, and 57); a controller operatively coupled to the plurality of terminals (See Figure 1 Numbers 15 and 17 and Paragraphs 13-15), the controller configured to determine a number of power monitor parameters based on the measure of power consumption for each of one or more phases of power that is delivered to the load (See Paragraphs 1, 13-15, 38, and 57); a user interface operably coupled to the controller and configured to display at least some of the number of power monitor parameters determined by the controller (See Figure 8 Number 118 and Paragraphs 55 and 61); a first communication port operably coupled to the controller and configured to communicate with an external device (See may upload data to and communicate with the external device, but is not required to] and Paragraph 43 [the wired/first interface 14 may be omitted]).

In reference to Claim 2, Herzog discloses the limitations as applied to Claim 1 above.  Herzog further discloses that the plurality of terminals for receiving a measure of power consumption for each of one or more phases of power that is delivered to the load comprises: a plurality of first terminals for receiving a measure of current of each of one or more phases of power that is delivered to the load (See Figure 8 ‘CTA+’, CTA-‘, ‘CTB+’, CTB-‘, ‘CTC+’, and CTC-‘ and Paragraph 57); and a plurality of second terminals for receiving a measure of voltage of each of one or more phases of power that is delivered to the load (See Figure 8 ‘N’, ‘A’, ‘B’, and ‘C’ and Paragraph 57).

In reference to Claim 3, Herzog discloses the limitations as applied to Claim 3 above.  Herzog further discloses that the first communication port is operably coupled with a plurality of control terminals configured to accommodate a plurality of control wires for communicating with the external device (See Paragraph 22).

In reference to Claim 4, Herzog discloses the limitations as applied to Claim 3 above.  Herzog further discloses that the second communication port comprises a wireless communication protocol for communicating with one or more other power meters (See Paragraph 19).

In reference to Claim 7, Herzog discloses the limitations as applied to Claim 3 above.  Herzog further discloses that when the power meter is selected to function as a master power meter, the controller is configured to use the first communication port to communicate with the external device (See Paragraphs 16-17, 22, 27, and 46) and uses the second communication port to communicate with one or more slave power meters (See Paragraphs 19, 41, and 49); and when the power meter is selected to function as a slave power meter, the controller is configured to use the second communication port to communicate with another power meter that is selected to function as a master power meter (See Paragraphs 19, 41, 43, and 49).

In reference to Claim 18, Herzog discloses a power monitoring system, comprising: a master power meter (See Figure 1 Number 11 and Figure 7 Number 84 and Paragraphs 41 and 49), the master power meter including: a plurality of terminals may upload data to and communicate with the external device, but is not required to] and Paragraph 43 [the wired/first interface may be omitted]).

In reference to Claim 19, Herzog discloses the limitations as applied to Claim 18 above.  Herzog further discloses that the first communication port of the master power meter comprises a wired port (See Paragraph 22); and the second communication port of the master power meter comprises a wireless port (See Paragraphs 19 and 49).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog as applied to Claim 4 above, and further in view of knowledge commonly known in the art as admitted by Applicant to be prior art.

In reference to Claim 5, Herzog discloses the limitations as applied to Claim 4 above.  Herzog further discloses that the wireless communication protocol comprises any communication standard or protocol (See Paragraphs 19 and 22).  However, Herzog does not explicitly disclose that the wireless communication protocol comprises Bluetooth Low Energy (BLE).  Official Notice is taken that the BLE protocol is well known in the art.  This has been admitted by Applicant to be prior art
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Herzog using the well-known BLE protocol as the wireless communication protocol, resulting in the invention of Claim 5, because Herzog is not limited as to the particular wireless protocol used (See Paragraphs 19 and 22 of Herzog), and the simple substitution of the well-known BLE protocol as the wireless protocol of Herzog would have yielded the predictable result of providing the wireless communication using a standardized protocol that provides for low power consumption, small size, and low cost.

Claim(s) 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herzog and knowledge commonly known in the art as admitted by Applicant to be prior art.

In reference to Claim 8, Herzog discloses a power meter (See Figure 1 Number 11 and Figure 7 Number 84), comprising: one or more first terminals for receiving a measure of current of each of one or more phases of power that is delivered to a load (See Figure 8 ‘CTA+’, CTA-‘, ‘CTB+’, CTB-‘, ‘CTC+’, and CTC-‘ and Paragraph 57); one 


In reference to Claim 9, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Herzog further discloses that the controller is configured to communicate with an external wiring bus via the wired communication port (See Paragraph 22).

In reference to Claim 10, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Herzog further discloses that the controller is configured to communicate with one or more other power meters via the wireless communication port (See Paragraphs 19 and 49).

In reference to Claim 11, Herzog discloses the limitations as applied to Claim 9 above.  Herzog further discloses that the power meter is configured to be selectively used as a master power meter or as a slave power meter (See Paragraphs 41 and 49).

In reference to Claim 12, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 11 above.  Herzog further discloses that when the power meter is selected to function as a master power meter, the controller is configured to use the wired communication port to communicate with the external wiring bus (See Paragraphs 16-17, 19, 22, 27, 46, and 49) and to use the wireless communication port to communicate with one or more slave power meters (See Paragraphs 19, 41, and 49); and when the power meter is selected to function as a slave power meter, the controller is configured to use the wireless communication port to communicate with another power meter that is selected to function as a master power meter (See Paragraphs 19, 41, and 49).

In reference to Claim 13, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 11 above.  Herzog further discloses that when the power meter is selected to function as a master power meter: the power meter receives instructions from an external device operably coupled to the external wiring bus (See Paragraph 27); and the power meter receives operating parameters from the one or more slave power meters and forwards the operating parameters to the external device (See Paragraph 49).  However, Herzog does not explicitly disclose that the power meter forwards at least some of the instructions to one or more slave power meters.  Official Notice is taken that forwarding instructions received at a master device to a slave device is well known in the art.  This has been admitted by Applicant to be prior art.


In reference to Claim 14, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 11 above.  Herzog further discloses that when the power meter is selected to function as a slave power meter: the power meter transmits one or more of the power monitor parameters determined by the power meter to the master power meter via the wireless communication port (See Paragraph 49).  Herzog further discloses that the master power meter receives instructions from an external device operably coupled to the external wiring bus (See Paragraph 27).  However, Herzog does not explicitly disclose that the power meter receives instructions from a master power meter via the wireless communication port.  Official Notice is taken that forwarding instructions received at a master device to a slave device is well known in the art.  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Herzog and knowledge commonly known in the art using the well-known instruction forwarding from master to slave, resulting in the invention of Claim 14, in order to yield the predictable result of reducing the cost and 

In reference to Claim 16, Herzog and knowledge commonly known in the art disclose the limitations as applied to Claim 8 above.  Herzog further discloses that the power meter is further configured to also receive configuration and/or calibration information from the external device (See Paragraph 27).  However, Herzog does not explicitly disclose that the power meter receives configuration and/or calibration information from the master power meter.  Official Notice is taken that forwarding information received at a master device to a slave device is well known in the art.  This has been admitted by Applicant to be prior art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Herzog using the well-known information forwarding from master to slave, resulting in the invention of Claim 16, in order to yield the predictable result of reducing the cost and complexity of the system by not requiring a separate external device for configuring each of the slave power meters.

Response to Arguments

Applicant's arguments filed 14 February 2021 have been fully considered but they are not persuasive.

Official Notice was taken in the previous Office Action.  To adequately traverse such a finding, an Applicant must specifically point out the supposed errors in the Examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.  If the Applicant does not traverse the Examiner’s assertion of Official Notice or Applicant’s traverse is not adequate, the common knowledge or well-known in the art statement is taken to be admitted prior art.  (See MPEP 2144.03 C).  Applicant has made no allegation that the noticed fact is not considered to be common knowledge or well-known in the art, nor has any demand been made to provide support for the noticed fact.  Applicant instead simply makes a general allegation that the taking of Official Notice does not remedy the noted shortcomings of Herzog (See Page 19).  “[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention." In re Chevenard, 139 F.2d at 713, 60 USPQ at 241 (CCPA 1943).  Applicant’s traversal is therefore inadequate.  The Examiner’s assertion of Official Notice is hereby taken to be admitted prior art due to the Applicant’s failure to adequately traverse the assertion.  Furthermore, the MPEP makes no provision for an Applicant to disclaim an admission of prior art absent an adequate traversal of an assertion of Official Notice.

Applicant has argued that Herzog does not disclose that a particular power meter can be selected to function as either a master power meter or a slave power meter (See Pages 16-17).  In response, the Examiner notes that Herzog discloses that the power meter can be “configured as either a master or slave device on the industrial network” 

Applicant has argued that Herzog does not disclose that the communications used by the particular power meter will change depending on whether the particular power meter is functioning as a master power meter or a slave power meter (See Pages 16-17).  In response, the Examiner notes that the claims do not require that such communication change occurs during operation, nor do they provide limitations on when the selection of master or slave functionality occurs.  It is clear that Herzog discloses a first communication port (See Figure 2 Number 14), a second communication port (See Figure 4 Number 12) and a cellular communication port (See Figure 2 Number 42).  Herzog further discloses that the cellular communication port may be provided or used instead of the first communication port (See Paragraph 43) and that the first communication port does not need to be used (See Paragraphs 17 and 39).  As the power meter of Herzog may be configured as either a master or a slave (See Paragraph 41), Herzog supports using the second port and not the first port when configured as a slave device.  Likewise, because both the first port and the second port may be used (See Paragraphs 17, 22, and 43), and because Herzog may be configured as either a master or a slave (See Paragraph 41), Herzog support using both the first and second ports when configured as a master device.

Applicant has argued that Herzog does not disclose that the communication port of the slave power meter comprises a wireless port and the slave power meter further 

Regarding the rejections relying on the taking of Official Notice, Applicant's arguments merely state that the noticed facts do not remedy the noted shortcoming of Herzog, but otherwise do not argue that the facts are not well known nor why the specific language of the claims patentable distinguishes them from the combination of Herzog and Official Notice.  As such, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Notwithstanding the above, the Examiner notes that Herzog discloses that the power meter is configured to receive configuration and/or calibration information from an external device (See Paragraph 27), but does not explicitly disclose that the power meter receives the configuration and/or calibration .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2185